Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.  Applicant argues that 1) one of ordinary skill in the art would not look to combine Ong with Day, and 2) ‘Ong does not even teach a first lead for cardiac stimulation, as recited in claims 1 and 11, and the Office Action is forced to rely on non-specified components of Day’, 3)  there is no teaching that the wearable system of Ong can be reduced into an implantable device shown by Day, and 4), only the second set of parameters, as recited in ¶7 of Ong, appear to be related to the senor data obtained.
Regarding 1), the problems addressed by Ong and Day are the same.  That is, alerting the user or physician of an impending cardiac event.  The relevant features of both Day and Ong are software and processing ability, as well as sensors.  Both Day and Ong have a processor and sensors and software to process the sensed parameters.  At least ¶308 of Day teaches additional sensors that can sense pressure, PO2, etc. or any other indication of a cardiac event.   Regarding 2), Day teaches leads 12,15, see at least ¶124.  Regarding 3), one of ordinary skill in the art is considered to be able to program the device of Day to perform the functions of Ong.  As mentioned, both Day and Ong are essentially software based devices.  Further, at least ¶309 of Day teaches that processing techniques of his device are applicable for a non-implanted cardiosaver.  If one of ordinary skill in the art can adapt an implantable device into an external device, performing the same basic functions, it is considered to be obvious that one of ordinary skill in the art can adapt an external device to an implantable one which performs the same basic functions.  Moreover, the 103 rejection can be considered to be Day in view of Ong as well as Ong in view of Day.  The same device would result. Further, using an implantable system would be less noticeable and easier for the patient to carry than an external system. Regarding 4), As one of ordinary skill in the art can appreciate, electrodes are sensors.  They sense electrical signals, as opposed to pressure or percentage O2.  See at least ¶11 of Ong which refers to a heart rate sensor which is used to determine HRV, and a vital sign sensor having a vital sign output, and ¶58 of Ong which teaches sensors that sense ECG and other physiological parameters such as pressure, SPO2, etc., and ¶74 of Ong which teaches first and second sets of parameters, and ¶87 of Ong which teaches that the first and second parameters may be classified as feature vectors.  


Claim Rejections - 35 USC § 103
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al (2011/0224565) and Day et al (2008/0139954).
Re claims 1-17, see office action of 2/1/22.

18. (New) Cardiovascular implantable electronic device according to claim 1, wherein
the first time period is between 15 minutes to 12 hours.  (see at least ¶303 which teaches prediction of event to occur within 72 hours, and claim 65 which teaches a time period between 4 and 24 hours)  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792